Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondents from continuing the prosecution of the petitioner under Rockland County Indictment No. 137/94 on the ground, inter alia, of lack of jurisdiction.
Adjudged that the petition is denied and the proceeding dismissed, without costs or disbursements.
Relief in the nature of a writ of prohibition is available only where there is a clear legal right, and then only where a court acts or threatens to act either without jurisdiction or in excess of its authorized powers (Matter of Holtzman v Goldman, 71 NY2d 564, 569; Matter of Rush v Mordue, 68 NY2d 348, 352; Matter of Steingut v Gold, 42 NY2d 311, 315-316). The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Sullivan, Rosenblatt, Miller and Thompson, JJ., concur.